Connolly, J.

These two cases are actions on promissory notes that were tried together m the District Court. The parties are the same in each case.
Typed on the reverse side of each note are the words, “Waiving demand, notice and protest”; then, in the following order were the signatures, “Henry K. Shor” and “Arnold S. Daniels ’ the latter being the appellant in the proceedings before this Division.
As the defendant points out in his brief, the sole issue in these cases is whether from the evidence offered at the trial, there was sufficient evidence for the trial judge to find as. a fact that the defendant Daniels, in signing as an endorser, adopted the waiver appearing not over his endorsement, but over that of a prior endorser.
Although a report from the District Court to the Appellate Division is the report of the trial judge, it is still the responsibility of the ag*123grieved party to see to it that the report is complete enough to enable the Appellate Division to determine whether there has been prejudicial error. Vengrow v. Grimes, 274 Mass. 278; Posell v. Herscovitz, 237 Mass. 513 at 516-517.
Morris A. Greekbaum of Boston for the plaintiff
Alaet S. Barkenof Boston for the defendant
Because the reports of these cases do not state that they contain all the material evidence, they are fatally defective. Irving v. Bonjorno, 327 Mass. 516.
Since the reports in these cases do not demonstrate prejudicial error, they are dismissed.